Case 21-01215-VFP           Doc 1    Filed 03/23/21 Entered 03/23/21 17:17:55           Desc Main
                                     Document      Page 1 of 5



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, New Jersey 07039
(973) 597-9100
Jonathan I. Rabinowitz
Barry J. Roy
Counsel to Jeffrey A. Lester, Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY

 In re:                                                   Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS, INC. et. al.,                    Chapter 7

                            Debtors.                      Jointly Administered


 JEFFREY A. LESTER, Chapter 7 Trustee,                    Adv. Pro. No.

                            Plaintiff,
 v.

 CYTOVIA INTERNATIONAL SARL,

                             Defendant.


                               COMPLAINT TO AVOID
                            AND RECOVER PRE-PETITION
                     TRANSFERS AND FOR OTHER RELATED RELIEF

          Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc. (the

“Debtor”), by and through his counsel, Rabinowitz, Lubetkin & Tully, LLC, by way of Complaint

against Cytovia International Sarl (the “Defendant”), seeks to (i) avoid a transfer by the Debtor to

the Defendant as preferential pursuant to 11 U.S.C. § 547; (ii) recover the value of the avoided

transfer pursuant to 11 U.S.C. § 550; and (iii) obtain a Bankruptcy Court Order determining that

any claims the Defendant may hold against the Debtor’s bankruptcy estate are waived, discharged,

and barred pursuant to 11 U.S.C. § 502(h).
Case 21-01215-VFP         Doc 1     Filed 03/23/21 Entered 03/23/21 17:17:55              Desc Main
                                    Document      Page 2 of 5



                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this proceeding in accordance with 28 U.S.C.

§§ 157 and 1334(b). Venue is properly laid in this district pursuant to 28 U.S.C. § 1409(a).

       2.      This proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B),

(F) and (O). The applicable statutory basis for the claims asserted herein includes, but is not limited

to, 11 U.S.C. §§ 547, 550, and 502.

                     GENERAL ALLEGATIONS AND BACKGROUND

       1.      On February 17, 2019 (the “Petition Date”), the Debtor filed a voluntary Chapter

11 petition for relief under Title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

       2.      On April 2, 2020, the Bankruptcy Court entered an order converting the Debtor’s

Chapter 11 case to Chapter 7.

       3.      On April 3, 2020, the Trustee was appointed as Chapter 7 Trustee for the Debtor

and continues to serve as trustee herein.

       4.      Upon information and belief, the Defendant is a foreign corporation which

maintains corporate offices at Route de Chenaux 9, 1091 Grandvaux, Canton Vaud, Switzerland.

       5.      Upon information and belief, the Defendant is in the business of manufacturing,

selling, and distributing pharmaceutical, cosmetic, and health and wellness products.

       6.      Upon information and belief, the Defendant transacts business in the United States.

       7.      Upon information and belief, the Debtor made payment to the Defendant through

its bank, which has branches located in the United States.

       8.      On January 20, 2021, counsel for the Trustee conducted an interview of John Clark

(“Clark”), the Debtor’s former controller. During the course of the interview, Clark confirmed that

the Defendant provided services to the Debtor.
                                                  2
Case 21-01215-VFP          Doc 1     Filed 03/23/21 Entered 03/23/21 17:17:55           Desc Main
                                     Document      Page 3 of 5



        9.       On March 10, 2021, counsel for the Trustee issued a preference demand letter to

the Defendant requesting, among other things, a written explanation and calculation of any

defenses it may have pursuant to 11 U.S.C. § 547(c) of the Bankruptcy Code.

        10.      The Defendant did not respond to the preference demand letter.

        11.      Within ninety days of the Petition Date, the Debtor made payments, by wire, to the

Defendant in the aggregate amount of not less than $59,510.00 (the “Transfers”). Upon

information and belief, the Transfers were made by the Debtor as follows:

                         Date                                          Amount

 12/14/2018                                           $58,510.00
 2/13/2019                                            $1,000.00

                                             COUNT I

        12.      The Trustee repeats and realleges each and every allegation contained in paragraphs

1 – 11 as if set forth at length herein.

        13.      The Transfers were made by the Debtor to the Defendant (a) for the benefit of the

Defendant, who was a creditor of the Debtor; (b) on account of an antecedent debt owed by the

Debtor to the Defendant; (c) while the Debtor was insolvent; and (d) within ninety days of the

Petition Date.

        14.      The Transfers enabled the Defendant to receive more than it would otherwise

receive as a creditor of the Debtor had the Transfers not been made.

        15.      The Transfers were made outside of the ordinary course of business or financial

affairs of the Debtor, and was not made according to ordinary business terms.

        16.      Pursuant to Bankruptcy Code Sections 547 and 550, the Trustee may avoid and

recover the Transfers.

        WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

                                                  3
Case 21-01215-VFP          Doc 1     Filed 03/23/21 Entered 03/23/21 17:17:55           Desc Main
                                     Document      Page 4 of 5



follows:

                (a)     Avoiding the Transfers;

                (b)     For damages in amount equal to the value of the Transfers, together with

        interest and cost of suit;

                (c)     Ordering the Defendant to turn over to the Trustee within ten days of

        judgment an amount equal to the value of the Transfers; and

                (d)     Granting such other and further relief that the Court deems just and

        equitable.

                                            COUNT II

        17.     The Trustee repeats and realleges each and every allegation contained in paragraphs

1 – 16 as if set forth herein at length.

        18.     The Trustee demanded repayment of the Transfers prior to the filing of the within

Complaint.

        19.     The Defendant has failed and refused to turn over to the Trustee the value of the

Transfers, or to otherwise repay the Transfers to the Debtor’s bankruptcy estate.

        20.     Pursuant to Bankruptcy Code 502(d), the Trustee is entitled to an Order waiving,

discharging, and barring any claims that the Defendant may hold against the within estate.

        WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

follows:

                (a)     for an order waiving, discharging, and barring any claims that the Defendant

        may hold against the within estate; and

                (b)     granting such other and further relief that the Court deems just and

        equitable.



                                                  4
Case 21-01215-VFP          Doc 1      Filed 03/23/21 Entered 03/23/21 17:17:55          Desc Main
                                      Document      Page 5 of 5



                                            COUNT III

        21.     The Trustee repeats and realleges each and every allegation set forth in paragraphs

1 – 20 as if set forth herein at length.

        22.     The Transfers constitute payments made by the Debtor to the Defendant.

        23.     The Defendant was the initial transferee of the Transfers, the entity for whose

benefit the Transfers were made, and the beneficial transferee of such Transfers.

        24.     Pursuant to Bankruptcy Code § 550, the Trustee is entitled to recover the Transfers,

together with pre- and post-judgment interest at the maximum legal rate from the date that the

Transfers were made to the Defendant.

        WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

follows:

                (a)     avoiding the Transfers;

                (b)     for damages in amount equal to the value of the Transfers, together with

        interest and costs of suit;

                (c)     ordering the Defendant to turn over to the Trustee within ten days of

        judgment an amount equal to the value of the Transfers; and

        (d)     granting such other and further relief that the Court deems just and equitable.

                                              RABINOWITZ, LUBETKIN & TULLY, LLC
                                              Counsel to Chapter 7 Trustee


                                              By:      /s/ Barry J. Roy
                                                      BARRY J. ROY
Dated: March 23, 2021




                                                  5
